Case 1:20-cv-01005-CBK Document 40 Filed 02/03/21 Page 1 of 4 PageID #: 234




                            XJNITED STATES DISTRICT COURT                         FEB 03 2021
                          FOR THE DISTRICT OF SOUTH DAKOTA                           m     ^
                                     NORTHERN DIVISION

  CGB DIVERSIFIED SERVICES,INC.,

          Plaintiff,
                                                                 No.20-CV-1005
          V.


  MICHAEL GAUER,

         Defendant.



                          CONSENT PERMANENT INJUNCTION

        This ConsentPermanent Injunction(the "Consent Permanent Injunction")is entered by the
Court at the request ofPlaintifFCGB Diversified Services,Inc.("Diversified"), with the knowing
and voluntary consent and agreement of Defendant Michael Gauer ("Gauer" and, along with

Diversified,the "Parties" and each a "Party"),in order to settle the disputes between the Parties in

this action.


       Diversified brought this action(the"Action")on February 12,2020 against Gauer,a former

employee of Diversified, alleging that Gauer had violated and was continuing to violate post-

employment restrictions to which he was subject, that Gauer misappropriated Diversified's trade

secrets,that Gauer breached his fiduciary duty to Diversified, and that Gauer improperly interfered
with Diversified's relationships. Gauer filed a motion to dismiss Diversified's complaint, which

motion was converted to a motion for summary judgment by this Court and subsequently was
denied without prejudice. Gauer has denied all allegations ofwrongdoing made by Diversified in

its complaint.

       The Parties have agreed to fully and finally compromise, settle and discharge any and all
claims, controversies, demands and disputes between them without further litigation pursuant to
the terms and provisions ofa Settlement Agreement and Release executed as ofJanuary 15,2021
Case 1:20-cv-01005-CBK Document 40 Filed 02/03/21 Page 2 of 4 PageID #: 235




(the "Settlement Agreement"), one provision of which is the Parties' agreement to seek the entry

of this Consent Permanent Injunctioa In presenting this Consent Permanent Injunction to the

Court for consideration and entry, the Parties do not admit to any wrongdoing, breach of any

agreement or violation or any statute or provision ofcommon law, but instead state diat they are

agreeing to the Consent Permanent Injimction solely for the purpose ofresolving disputed matters

in order to avoid the expense, distraction and risks of continued litigation.

                                             Findinps

       Having carefully examined the terms and provisions ofthis Consent Permanent Injunction,

the Court finds the following:

       a. This Court hasjurisdiction over this case,personaljurisdiction over the Parties, and venue

is proper in this Court for the purposes of the entry of this Consent Permanent Injunction and the

enforcement ofthis ConsentPermanent Injunction;

       b. The terms and provisions of this Consent Permanent Injunction are adequate, fair,

reasonable, equitable, andjust;

       c. The ri^ts of all Parties and the interests of the public are adequately protected by this

ConsentPermanent Injunction; and

       d. This Consent Permanent Injunction complies with the Federal Rules ofCivil Procedure.

      Accordingly, upon the consent of the Parties, IT IS ORDERED, ADJUDGED AND

DECREED:



       1.      By agreement of the Parties, the Consent Preliminary Injunction entered by flie

Court on June 2,2020(Dkt.30)shall remain in fiill effect throu^ and until April 1,2021. Without

further Order ofthe Court,the restrictions contained in this Consent Permanent Injunction, and in

the ConsentPreliminary Injunction, shall expire at 11:59 p.m. on April 1,2021.
Case 1:20-cv-01005-CBK Document 40 Filed 02/03/21 Page 3 of 4 PageID #: 236




        2.      In the event that there is a dispute under this Consent Permanent Injunction, any of

 the Parties may,on orbefore December 31,2021,bring the matter to the attention ofthe Court by

 motion for a determination and an appropriate action or remedy. The foregoing does not limit any

Party's rightto seek any other reliefthat maybe available to him or it for any breach ofthis Consent

Permanent Injunction or the settlement agreement, whethCT discovered before or after April 1,2021.

 Without limitation, if Gauer breaches any ofthe terms ofthis Consent Permanent Injunction or the

Settlement Agreement, I^versified shall be entitled to bring a claim for breacdi of the Settlement

Agreement^ to seek any appropriate relieffor violation ofthe Consent Permanent Injunction, and/or,

if and to the extent permitted by the terms of the Settlement Agreement, to pursue Diversified's

original claims.

        3.     The Court shall retainjurisdiction over the Parties and over this action for the purpose

ofinterpreting and enforcing the provisions ofthis Consent Permanent Injunction and/or interpreting
and enforcing the terms ofthe Settlement Agreement Provided further, the Parties agree and it is so

ordered that nothing in this ConsentPermanent Injunction,unless otherwise explicitly stated, ghgll be

interpreted as adjudicating any claims or counterclaims ofany ofthe Parties.

       4.      This action shall be deemed resolved by the entry of this Consent Permanait

Injunction and,so long as there is no pending motion or claim for violation ofthe ConsentPreliminary
Injunction or the Settlement Agreement, this action shall be dismissed with pr^dice on
December 31,2021 without further Order ofCourt.

       5.      The Parties shall bear their own costs and attorney's fees incurred up to the entry
ofthis Consent Permanent Injunction.

       6.      A waiver or release with reference to any one event shall not be construed as

continuing, as a bar to,or as a waiver or release of, any subsequent right,remedy or recourse as to

a subsequent event.
Case 1:20-cv-01005-CBK Document 40 Filed 02/03/21 Page 4 of 4 PageID #: 237




                                         ENTERED                        January.2021

                                         ati^! /Oga.m./^^
                                         BY THE COURT;




                                         CHARLES B.KORNMANN
                                         United States District Judge



 CONSENTED AND AGl^ED:


 SIEGEL BARNETT & SCHUTZ,L.L.P.             RICHARDSON. WYLY,WISE,SAUCK
                                             &HIEB,LLP



^ulie Dvorak                                Kiniberh
 415 S. Main Street, Suite 400              Orie Court
 PC Box 490                                 POBox 1030
 Aberdeen,SO 57402-0490                     Aberdeen SD 54702
 Telephone:(605)225-3420                    telephone:(605)225-6310
 Facsimile:(605)226-1911                    kdorsett@jwwsh.com
 idvorak@sbsliaw.net
                                            R. Daniel Beale {pro hac vice)
 Charles B.Leuin ipto hac vice)             Sarah E, Trevino (pro hac vice)
 Lauren C- Tortorella {pro hac vice)        DENTONSUSLLP
 BENESCH FRIEDLANDER COPLAN                 303 Peachtree Street NE
  &ARONOFF                                  Suite 5300
 71 S. Waeker Drive, Suite 1600             Atlanta, GA 30308
 Chicago, Illinois 60606                    Telephone:(404)527-4919
 Telephone:(312)212-4049                    dan.beale@dentons.com
 Facsimile:(312)767-9192                    sarah.trevino@dentons.CDm
 cleuin@beneschlaw.com
 ltonorella@beneschlaw.com                  Attorneyafor Defendant Michael Gauer

 Attorneysfor PlaintiffCGB Diversified
 Services, Inc.
